TERESA A. ALEXANDER, CSR, RMR, CRR
                 Official Court Reporter - 146th Judicial District
                                  P.O. Box 962
                                Belton, TX 76513
                                  254/933-5267
                                Fax 254/933-5977
                         TeresaAlexander58@yahoo.com

                                    March 13, 2015


Court of Appeals
Third District of Texas
Mr. Jeffrey D. Kyle, Clerk
P. O. Box 12547
Austin, TX 78711-2547

Re: COA No. 03-15-00027-CV
    TC No. 252,911-B

Style: David S. DeLeon and Cheri D. DeLeon


Dear Mr. Kyle:

In response to a telephone call I received from Chris Noles of your office on this date,
I am sending this letter to update you on the status of the Reporter's Record in the
above styled and numbered cause.

I received a letter on November 19, 2014, from Mr. David DeLeon, requesting that I
prepare a record "for the purpose of appeal which would include the docket sheet, all
motion and pleadings and rulings by the Court, and Statement of Facts on all the
hearings conducted before the Court." He also requested that I give him an "estimate
for a down payment" for my services.

I phone Mr. David DeLeon on November 24, 2014, requesting that he send me a list of
the dates of the hearings he was requesting for his appeal, as there were numerous
hearings, and I would get back with him with an estimate. I gave an estimate of
$745, plus the cost of copying exhibits, for the dates that I could obtain, as I did not
receive a list of hearing dates from him.

I also received a request from Cheri DeLeon by telephone on August 5, 2013, and then
again by telephone by someone on her behalf on August 16, 2013, requesting
estimates, in which I phoned back each time giving the same estimate.

I also received a telephone call from an attorney on behalf of Mr. David DeLeon
where I was, again, requested for an estimate of the cost for the Reporter's Record.
I, again, gave an estimate.
As of this date I have not been requested, nor have financial arrangements been
made, to prepare a Reporter's Record in this case for e-filing with your court.

If I can be of further assistance in this matter, please do not hesitate to call or write
me at the above address.


                                  Respectfully submitted,


                                  /s/ Teresa Alexander
                                  Teresa A. Alexander
                                  Official Court Reporter for the 146th District Court
                                  Bell County, Texas